Citation Nr: 0533343	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-05 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to a compensable rating for right leg shin 
splints.

2.  Entitlement to a compensable rating for left leg shin 
splints.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1981 to April 1985.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, in 
pertinent part, granted service connection for bilateral shin 
splints (rated noncompensable) and denied service connection  
for bilateral knee disorders and pes planus.  In February 
2003 decision, the RO granted service connection for 
bilateral pes planus, with a 10 percent rating effective 
November 30, 2001.  In his February 2003 VA Form 9, the 
veteran limited the appeal to the issues of service 
connection for bilateral shin splints and an earlier 
effective date for the grant of service connection for pes 
planus.  In August 2003, the veteran testified at a Travel 
Board hearing before the undersigned.  In June 2004, the 
Board denied the claim seeking an earlier effective date for 
the grant of service connection for pes planus, and remanded 
for further development the matters of the ratings for shin 
splints.  The veteran's claim's file is now in the 
jurisdiction of the Winston-Salem, RO.  


FINDINGS OF FACT

Throughout the appeal period, the veteran's bilateral shin 
splints are reasonably shown to have been manifested by 
impairment comparable to moderate injury to Muscle Group XI 
of each leg. 


CONCLUSION OF LAW

A 10 percent rating is warranted for shin splints of each 
leg.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.73, Code 5311 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
February 2002 rating decision which assigned the initial 
noncompensable rating advised the veteran of the basis for 
the rating.  In February 2003 statement of the case (SOC) and 
in July 2004 correspondence (as per July 2004 Board remand), 
he was properly (see VAOPGCPREC 8-2003 (Dec. 2003)) provided 
notice regarding the "downstream" issue of an increased 
initial rating and what the record showed.  The July 2004 
correspondence provided content-complying notice (including, 
at p. 3, to submit any pertinent evidence in his possession).  
The veteran has had ample opportunity to respond, and to 
participate in the adjudicatory process.  

Regarding the duty to assist, all available pertinent medial 
evidence identified by the veteran has been obtained.  He has 
been afforded two VA evaluations.  VA's duty to assist is 
satisfied.  It is not prejudicial to the veteran for the 
Board to proceed with appellate review.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Historically, shin splints were diagnosed in service.  1986 
treatment records from Triangle Orthopaedic Associates show 
that while the veteran was in the police academy, his shin 
splints were exacerbated by any prolonged standing or 
running.   

On November 2001 VA examination, it was noted that the 
veteran experienced flare-ups of shin splints with running.  
He had received conservative treatment.  It was noted that he 
worked as a police officer and had problems when he had to 
run.  Physical examination revealed no deformity in the legs, 
no malunion or non-union, no definite tenderness in the 
pretibial region, weight bearing was good, no ankylosis, no 
joint involvement with his shin splints, no shortening, and 
no constitutional signs of bone disease.  The diagnosis was 
bilateral shin splints.  

On October 2005 VA examination, it was noted that the 
veteran's shin splint symptoms were most noticeable on 
prolonged weight bearing or during flare-ups.  The examiner 
commented that the veteran did not have associated 
instability, weakness, or decreased strength.  However, he 
had mild fatigability during routine activities of daily 
life, specifically prolonged standing or walking.  

III.  Criteria and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

There is no specific diagnostic code for rating shin splints.  
Consequently, the disability must be rated by analogy.  
Inasmuch as shin splints are defined as strain of the flexor 
digitorum longus muscle (See Dorland's 27th Ed. at 1566 
(1988)), the most analogous diagnostic code is Code 5311 
which provides criteria for rating muscles including the 
flexor digitorum longus.  A 30 percent rating is provided for 
severe injury; a 20 percent rating for moderately severe 
injury; a 10 percent rating for moderate injury; and a 0 
percent rating is provided for slight injury.  38 C.F.R. 
§ 4.73.  (The RO has rated the disability under Code 5312 
criteria, for extensor digitorum longus muscle injury.  The 
rating criteria for these two muscle groups are identical.)  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

As this appeal is from the initial rating assigned with a 
grant of service connection, "staged" ratings are for 
consideration. See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the evidence does not show that the level 
of impairment associated with the veteran's shin splints has 
fluctuated significantly during the appeal period.  
Consequently, staged ratings are not warranted.  

As noted the rating of shin splints is by analogy; the 
findings do not correspond directly to the criteria for 
rating muscle injuries, as those criteria are designed 
primarily for rating gunshot/shell fragment wounds.  Given 
the nature of the disability, i.e., that the primary symptom 
is pain, the focus in rating must be on the degree of 
functional impairment shown in the appellant's ability to 
engage in ordinary activities, including employment.  See 
38 C.F.R. § 4.10.  Here, records, including VA examination 
reports show that the veteran suffers functional impairment 
in his employment as a police officer, i.e., with any 
prolonged standing or walking, due to the shin splints.  
Orthotics were recommended by the examining VA physician.  
Such disability might not be entirely analogous with moderate 
muscle group XI injury, but it approximates that level of 
impairment, warranting a 10 percent rating for shin splints 
of each leg.   


ORDER

A 10 percent rating, each, is granted for shin splints of the 
right and left lower extremities, subject to the regulations 
governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


